Name: 91/243/EEC: Council Decision of 15 April 1991 concerning the conclusion of the Agreement in the form of agreed minutes between the European Economic Community and Australia relating to certain agricultural products negotiated under Article XXVIII of GATT
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  tariff policy;  agricultural activity
 Date Published: 1991-05-10

 Avis juridique important|31991D024391/243/EEC: Council Decision of 15 April 1991 concerning the conclusion of the Agreement in the form of agreed minutes between the European Economic Community and Australia relating to certain agricultural products negotiated under Article XXVIII of GATT Official Journal L 117 , 10/05/1991 P. 0014 - 0014COUNCIL DECISION of 15 April 1991 concerning the conclusion of the Agreement in the form of agreed minutes between the European Economic Community and Australia relating to certain agricultural products negotiated under Article XXVIII of GATT (91/243/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Australia, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), has made known its intention of modifying or withdrawing tariff concessions for certain agricultural products for which the Community is the main supplier or has initial negotiator rights; Whereas the Commission has conducted negotiations with Australia under Article XXVIII of GATT and whereas a satisfactory Agreement has been reached; whereas that Agreement should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of agreed minutes between the European Economic Community and Australia relating to certain agricultural products negotiated under Article XXVIII of GATT is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall notify Australia of the approval laid down by the Agreement. Done at Luxembourg, 15 April 1991. For the Council The President J. F. POOS